DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11 January 2021 has been entered. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 11 September 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Interpretations
Claims 1, 4, and 29 recite the relative term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding guidance for determining the 
Claims 2 and 11 recite the relative term “substantial entirety.”  The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b) III D. The specification as originally filed remains silent regarding a standard for the term “substantial entirety.” For the purpose of examination the term “substantial entirety” is interpreted as including an acceptable deviation from the entirety of a measured parameter as would be reasonably determined by one of ordinary skill in the art.

Claim Objections
Claims 2, 4, 6-14, and 29 are objected to because of the following informalities:  
Claims 2, 4, 6-14, and 29, line 1, for the purpose of uniformity and consistency, it is suggested to add a comma after the preamble of the dependent claims (e.g., claim 1, wherein).
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 6-14, and 29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.Claim 1 recites the relative term "standard foil thickness" that renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant cites to https://en.wikipedia.org/wiki/Aluminium_foil for support for quantitative values associated with the term “standard foil thickness.” However, examiner notes that the website is limited to thickness parameters associated with household aluminum foil products, whereas the present claims generally recite “outer foil layer”; the present claims are not limited to aluminum foils and are not limited to household types of foils. For the purpose of examination, claim 1 is interpreted as reciting “an outer foil layer having a 
Claim 2 recites the relative phrase "generally uniform density" that renders the claim indefinite.  The term “generally uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, claim 2 is interpreted as reciting “
Claim 10 recites “said overlapped opposite edges form a seam along the length of said inner textile wall” and is indefinite. It is unclear if the overlapped opposite edges formed by the inner textile wall and outer foil layer of claim 6 form two separate seams or one seam (e.g., a laminate with opposite edges overlapped). For the purpose of examination, the overlapped 
Claims 4, 6-9, 11-14, and 29 are also rejected under 35 U.S.C. 112 (b) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4, 6-8, 12, and 13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 5,413,149; “Ford”) in view of Smith et al. (US 4,888,234; “Smith”), Bloemeling (DE 10253830; “Bloemeling”), and Pelzer et al. (US 2009/0274924; “Pelzer”) (newly cited).  
Regarding claims 1, 4, and 29, Ford teaches a fabric sleeve (i.e., a sleeve) comprising a tubular fabric useful for protecting and covering, inter alia, cables, hoses, and conduits (col. 1, lines 5-11, col. 2, lines 30-35), which reads on a protective sleeve for protection to elongate members comprising an inner textile wall having an outer surface and an inner surface, wherein the inner surface being configured to bound a cavity for receipt of the elongate members recited 
Ford is silent regarding the sleeve comprising a perforated outer foil layer bound to the outer surface of the textile wall.
Smith discloses a reinforcing substrate of textile fibers that can readily have attached to them a variety of different metallic or nonmetallic foils (col. 2, lines 43-45, col. 3, lines 11-12, col. 4, lines 15-17). The metallic portion acts as a shield or reflector (col. 2, lines 10-32). The metallic layer is a structural material, particularly for various electronic applications, wherein the foil is punctured by a needle to impart the composite as a whole to be more capable of being drawn without being torn, since the punched holes in the foil act as a stress reliever (col. 2, lines 49-60, col. 5, lines 14-19).
Ford and Smith are both directed towards fabric textiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Ford by binding a foil with holes to the outer surface of the tubular fabric as taught by Smith motivated by the expectation of adding a shield or reflector layer with relieved stress for formability. As such, the sleeve of Ford in view of Smith has a metallic foil bond to the outside of the tubular fabric, which reads on the limitation of an outer foil layer having perforated holes recited in claim 1.

Ford in view of Smith is silent regarding the perforations of the foil layer having a diameter between about 50 to 300 microns (50 to 100 microns as required by claim 1, and 50 microns as required by claim 29) and a density between about 300 to 340 holes per square inch.
Bloemeling discloses a cost-effective heat-protective aluminum foil comprising micro-perforation to achieve high reflective heat radiation from hot engine parts or an exhaust system (page. 1, para. 2, page 2, para. 1 and 2). The micro-perforations have a diameter of at most 1 mm (1000 microns) and provide good reflectivity (i.e., reflect heat) and high sound transmittance, wherein the micro-perforations are distributed in at least 32 holes per square cm (i.e., at least 206 holes per square inch) that are arranged in rows over the foil layer (page 1, para. 4, page 2, para. 4, 6, 7). Bloemeling also discloses that heat shields for motor vehicles are usually produced from aluminum foil in order to achieve a high reflection of heat radiation emanating from hot engine parts or an exhaust system and thus a good shielding (page, 1, para. 2).  
Ford in view of Smith and Bloemeling are both directed towards protectors for elongate members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the foil of Ford in view of Smith by utilizing forming perforations having a density of 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations as taught by Bloemeling motivated by the expectation of providing high sound transmittance and heat protection, while having breathability (moisture evaporation) for the sleeve of Ford in view of Smith.
As such, the foil of Ford in view of Smith and Bloemeling comprises a density of at least 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations, which encompass, and therefore renders obvious, the limitation of the outer foil layer have micro-perforated holes with a density of 300 to 340 holes per square inch and a diameter between 50 to 300 (50 to 100, and 50) microns recited in claims 1, 4, and 29. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, prima facie case of obviousness. 

Ford in view of Smith and Bloemeling is silent regarding the foil having a specific (standard foil) thickness.
Pelzer discloses a metal microperforated foil having good sound insulation and low cost, wherein the thickness of the metal foil is 25 to 800 microns ([0014, 0028-0031]).
Ford in view of Smith and Bloemeling, and Pelzer are both directed towards cost effective foils comprising perforations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a foil thickness of 25 to 800 microns as taught by Pelzer motivated by the expectation of forming a foil at low cost. As such, the foil of Ford in view of Smith, Bloemeling, and Pelzer has a thickness of 25 to 800 microns, which reads on the limitation of the outer foil layer having a (standard foil) thickness recited in claim 1.

Regarding claim 2, Bloemeling further teaches that the micro-perforations are distributed in at least 32 holes per square cm that are arranged in rows over the foil layer (i.e., a uniform density) (page 2, para. 4 and 7), which reads on the limitation of the micro-perforated holes have a generally uniform density over the substantial entirety of the foil layer recited in claim 2.

Regarding claim 6, Ford teaches the tubular fabric edges (15, 16) overlap one another and is circumferentially continuous (col. 7, lines 40-50, Fig. 3). It is noted that the foil is placed 

    PNG
    media_image1.png
    431
    516
    media_image1.png
    Greyscale

Figure 3 of Ford illustrating the fabric sleeve

Regarding claim 7, Ford teaches that the tubular fabric is shape-retaining and heat set, and the filamentary material is resilient set (i.e., permanent set or a bias in the resilient filamentary material) that remain in that configuration (col. 2. Lines 7-27, col. 3, lines 1-3, col. 4, lines 5-15, col. 7, lines 20-23, Fig. 3), which reads on the limitation of the inner textile wall is heat-set to bias said opposite edges into self-wrapping, wherein the opposite edges can be opened away from one another by an externally applied force to place about the elongate members, and return automatically to the overlapping relation with one another when released recited in claim 7.

Regarding claim 8, Ford teaches that the tubular fabric is woven (i.e., interlaced) (col. 2, lines 54-60), which reads on the limitations of the inner textile wall is formed of interlaced yarn filaments recited in claim 8.

Regarding claim 12, Ford teaches the tubular fabric is circumferentially continuous, wherein the edges are joined to form a woven product that is continuous along its short edge (col. 6, lines 20-40, Fig. 1 and 2), which reads on the limitations of the inner textile wall is circumferentially continuous recited in claim 12.

Regarding claim 13, Ford in view of Smith, Bloemeling, and Pelzer teaches the foil is wrapped on the outside of the tubular fabric therefore in order to ensure the foil covers the tubular fabric there would be edges that overlap one another (Fig. 3). As such, the tubular fabric of Ford in view of Smith, Bloemeling, and Pelzer has a foil that overlaps, which reads on the limitation of the outer foil layer has opposite edges overlapping one another recited in claim 13.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Bloemeling, and Pelzer as discussed above in claims 1 and 6, and further in view of Harris et al. (US 2011/0275268; “Harris”). 
Regarding claim 9, as described above, Ford in view of Smith, Bloemeling, and Pelzer teaches a sleeve that reads on the limitations recited in claims 1 and 6. 
Ford in view of Smith, Bloemeling, and Pelzer is silent regarding the inner textile wall is nonwoven.
Harris discloses a self-wrapping nonwoven sleeve for protecting elongate members useful for protecting against heat, noise, and vibration ([0008]).
Ford and Harris are both directed towards sleeves for protecting elongated members from heat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a nonwoven fabric as taught by Harris for forming a tubular fabric as it is suitable for its intended use for a sleeve for heat, noise, and vibration protection and imparting additional self-wrapping structure. As such, the tubular fabric of Ford in view of Smith, Bloemeling, Pelzer, and Harris is nonwoven, which reads on the limitation of the inner textile wall is formed of a nonwoven material as recited in claim 9. As established by MPEP 2144.07, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Bloemeling, and Pelzer as discussed above in claims 1, 6 and 12, and further in view of Woodruff et al. (US 2015/0093556; “Woodruff”).
Regarding claim 10, as described above, Ford in view of Smith, Bloemeling, and Pelzer teaches a sleeve that reads on the limitations recited in claims 1 and 6.
Ford in view of Smith, Bloemeling, and Pelzer is silent regarding a foil tape being bonded over a seam of the protective sleeve. 
Woodruff discloses a sleeve useful for protecting elongate members ([0002]). The sleeve has a seam, wherein the seam is covered with a foil tape ([0032, 0037-0038]). 
Ford in view of Smith, Bloemeling, and Pelzer, and Woodruff are both directed towards sleeves for protecting elongated members. It would have been obvious to one of ordinary skill in 
Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of Ford in view of Smith, Bloemeling, Pelzer, and Woodruff comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of Ford in view of Smith, Bloemeling, Pelzer, and Woodruff with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.

Regarding claim 11, Woodruff teaches the foil tape can be formed having any suitable length sufficient to be adhered to the opposite edges of the sleeve walls ([0038]). Woodruff teach it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the closure of a sleeve by adjusting the size of closure tape as needed ([0038]). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily 
Therefore, one of ordinary skill in the art understands to apply more foil tape on the seam to increase adhesion and prevent the sleeve from opening and/or unfolding. As such, one of ordinary skill in the art would reasonably apply the foil tape of Ford in view of Smith, Bloemeling, Pelzer, and Woodruff on a substantial portion of the seam in order to prevent the sleeve from unfolding and coming off with a reasonably expectation of arriving at the foil tape extends over the substantial entirety of the seam recited in claim 11. 

Alternatively regarding claim 13, if Ford in view of Smith, Bloemeling, and Pelzer as discussed above for claims 1 and 12 is not considered to teach the outer foil layer has opposite edges overlapping one another.
Woodruff discloses a sleeve useful for protecting elongate members ([0002]). The sleeve has a metal foil layer comprising lengthwise extending edges (22, 24), wherein the edges of the wrappable wall are in overlapping relation with one another overlap to form a closed sleeve ([0004, 0006, 0031-0031], Figs. 1 and 2).

    PNG
    media_image2.png
    474
    685
    media_image2.png
    Greyscale

Figure 2 of Woodruff illustrating the overlap of the edges of the foil layer
Ford in view of Smith, Bloemeling, and Pelzer, and Woodruff are both directed towards protective sleeves for protecting tubular elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wrapped the edges of the outer perforated foil layer of Ford in view of Smith, Bloemeling, and Pelzer as taught by Woodruff motivated by the expectation of closing the outer perforated foil layer to provide protection from external elements. As such, the outer perforated foil layer of Ford in view of Smith, Bloemeling, Pelzer, and Woodruff has overlapping edges, which reads on the limitations of the outer foil layer has opposite edges overlapping one another as recited in claim 13. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Bloemeling, and Pelzer as discussed above in claims 1 and 12, and further in view of Sherwin (US 2005/0126651; “Sherwin”).
Regarding claim 14, as described above, Ford in view of Smith, Bloemeling, and Pelzer teaches a sleeve that reads on the limitations recited in claims 1 and 12.
Ford in view of Smith, Bloemeling, and Pelzer is silent regarding the outer foil layer is spirally wrapped about the inner textile wall.
Sherwin discloses a flexible sleeve useful for protecting wires and conduits from excess heat and/or abrasion ([0001]). The flexible sleeve comprises a fabric layer (12) and a metal foil layer (14) ([0007-0008]). The metal foil provides heat reflecting properties ([0015]). The flexible sleeve is made of multiple bands that are continuously and spirally wrapped ([0003, 0008]). The inner band has an innermost layer of woven heat resistant fabric ([0003]). The sleeve is made by joining the inner and outer bands using a spiral wrapping technique that holds the sleeve against unwinding or tearing ([0003]).
Ford in view of Smith, Bloemeling and Pelzer, and Sherwin are both directed towards sleeves for protecting tubular elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sleeve using circumferentially continuous wrapping technique for the foil as taught by Sherwin motivated by the expectation preventing the sleeve against unwinding or tearing. As such, the foil of Ford in view of Smith, Bloemeling, Pelzer, and Sherwin is spirally wrapped onto the tubular fabric, which reads on the limitations of the outer foil layer is spiral wrapped about the inner textile wall recited in claim 14.
Furthermore, the limitation of “said outer foil layer is spiral wrapped about said inner textile wall” is a product by process limitation. Although Ford in view of Smith, Bloemeling, and Pelzer, does not disclose spirally wrapping, as established by MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Therefore, given that Ford in view of Smith, Bloemeling, and Pelzer reads on the requirements of the claimed outer foil layer because the protective sleeve produced by spirally wrapping the outer foil layer would be materially indistinguishable from a protective sleeve in which the outer foil layer is laminated without spirally wrapping. As such, the foil of Ford in view of Smith, Bloemeling, and Pelzer clearly meets the requirements of claim 14.
	

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Della Putta et al. (US 2005/0011569) in view of Bloemeling (DE 10253830), and further in view of Woodruff et al. (US 2015/0093556), Ford et al. (US 5,413,149), and/or Sherwin (US 2005/0126651); and Ford in view of Smith et al. (US 4,888,234) and Bloemeling, and further in view of Harris et al. (US 2011/0275268), Woodruff, and/or Sherwin.
Applicant’s arguments with respect to claims 1, 2, 4, and 6-14 have been considered. However, upon further search and consideration a new grounds of rejection has been set forth above, which was necessitated by the present claim amendments.
The rejection of Della Putta in view of Bloemeling, and further in view of Woodruff, Ford, and/or Sherwin has been withdrawn for simplicity of the record, given that the basis of the previous two rejection relied upon very similar rationales. 

Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 5 and 6 of the remarks, Applicant asserts that one of ordinary skill in the art understands that a standard foil thickness is less than 0.2 mm and that Bloemeling would not be relied upon for such a foil layer given the thickness is 0.5 to 1.0 mm in thickness. 
However, it is noted that the evidence provided by Applicant for a standard foil thickness is a foil thickness of household aluminum foil, which does not necessarily encompass all foils and all applications for which foils are used. Additionally, it is noted that the features upon which Applicant relies (i.e., aluminum foil standard thickness) are not recited in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Moreover, Pelzer discloses that the thickness of a metal foil is within a range of 25 to 800 microns ([0030]). Therefore, one of ordinary skill in the art understands that the thickness of a metal foil is not limited to less than 0.2 mm as asserted by Applicant in the industry of protective sheets and the foil disclosed by Bloemeling can be used as a foil. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on page 6 of the remarks, Applicant asserts that the sheet material of Bloemeling is directed to strip steel having thickness of 0.5 to 1.0 mm, and is directed to perforations having tapered holes having a narrowest hole diameter of 0.1 mm (100 µm). 
However, it is noted that the sheets of strip steel referred to by Applicant are directed towards the manufacturing of perforating knives, which are tools used to make the foil perforations (page. 4, para. 1).
Furthermore, as already discussed above, it is noted that the features upon which Applicant relies (i.e., aluminum foil standard thickness) are not recited in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Moreover, Bloemeling’s narrowest hole diameter teaching of 0.1 mm (100 µm) is identified as a “particularly preferred embodiment” (page. 2, para. 5). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123, I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123, II. As set forth in the grounds of rejection above, Bloemeling’s broader disclosure establishes a prima facie case of obviousness over the claimed micro-perforated hole diameters. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on page 6 of the remarks, Applicant asserts that foil of Bloemeling having a thickness more than twice that of the standard foil would not lend itself to being wrapped.
However, as described above in argument 1, the standard thickness of a foil is a narrow interpretation of standard foil thickness. Under broadest reasonable interpretation, one of ordinary skill in the art would reasonably understand that a foil thickness can be at least 25 to 800 microns as disclosed by Pelzer. The thickness relied upon by Applicant is merely for aluminum foil, and more specifically household aluminum foil.
Furthermore, Applicant has not provided any evidence that the foil would not be able to be wrapped as asserted. As established by MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. Additionally, it is noted that metals can also be wrapped using machinery that may otherwise be difficult to wrap using bare hands. Therefore, there is a reasonable expectation of success for one of ordinary skill in the art to use the foil of Bloemeling arriving at an outer foil that can be wrapped as presently claimed. As such, Applicant’s argument is not found persuasive.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Atkinson et al. (GB 2249753) – discloses a sheet material comprising a fiber layer and metallic foil layer, wherein the foil is helically or longitudinally wrapped (page. 9, paras. 1-3, Figs. 1 and 2). The sheet material is used for barrier resistant of heat transfer, wherein the foil is thin and provides a highly effective reflection of infrared radiation (page 5, para. 4, page. 9, para. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782